Citation Nr: 0023191	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-12 450	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin lesion with 
scarring on the left forearm due to herbicide exposure.

2.  Entitlement to service connection for a skin rash due to 
herbicide exposure.

3.  Entitlement to service connection for a bladder tumor due 
to herbicide exposure.

4.  Entitlement to service connection for a stomach disorder 
with weakness due to herbicide exposure.

5.  Entitlement to service connection for pyorrhea due to 
herbicide exposure.

6.  Entitlement to service connection for a psychiatric 
disorder with depression due to herbicide exposure.

7.  Entitlement to service connection for impotence due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served in the Army National Guard and Reserves 
from July 1965 to July 1971, which included active duty for 
training (ACDUTRA) from October 1966 to March 1967.

In November 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claims of service connection for a skin lesion with 
scarring, a skin rash, a bladder tumor, a stomach condition 
with weakness, pyorrhea, a psychiatric disorder with 
depression, and impotence-all claimed to be the result of 
in-service herbicide exposure.  The RO confirmed its decision 
in March 1997 after considering additional evidence, and he 
appealed to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  There is no medical evidence of record indicating or 
otherwise suggesting that the veteran currently has (or ever 
has had) either pyorrhea or impotence.

2.  There is no medical evidence of record indicating or 
otherwise suggesting that a psychiatric disorder and 
depression, or currently shown contact dermatitis, or any of 
his genito-urinary or gastro-intestinal problems, including 
those involving his bladder and stomach, are related to his 
service in the military-including any in-service exposure to 
herbicides.

3.  There is medical evidence of record suggesting that a 
cancerous skin lesion on the veteran's left forearm is 
possibly due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a skin rash, bladder tumor, stomach 
condition with weakness, pyorrhea, psychiatric disorder with 
depression, or impotence.  38 U.S.C.A. §§ 101, 1110, 1116, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.381 (1999).

2.  The veteran has submitted a well-grounded claim of 
service connection for a skin lesion with scarring on his 
left forearm.  38 U.S.C.A. §§ 101, 1110, 1116, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
either active duty or ACDUTRA in the military, 
or for disability resulting from aggravation during service 
of a preexisting disease or injury beyond its natural 
progression.  38 U.S.C.A. §§ 101(22), (24), 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Service connection also is 
permissible for disability due to an injury that was incurred 
in or aggravated during inactive duty training (INACDUTRA).  
38 U.S.C.A. § 101(23), (24).

Also, a veteran who, during his period of active duty in the 
military, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent-unless there is affirmative evidence to the 
contrary.  See McCartt v. West, 12 Vet. App. 164, 167-68 
(1999).  Section 3.309(e) lists the following diseases 
as qualifying for this presumption, even if there is no 
record of these diseases during service:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea) and soft-tissue sarcoma other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  Id.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic 
in service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Furthermore, service connection may be granted for 
any disease initially diagnosed after discharge from service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who submits a claim for VA benefits has the 
initial, preliminary burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  If the veteran meets this 
burden, then VA has a duty to assist him in developing the 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If he does not meet this 
evidentiary burden, there is no duty to assist.  Id.

A claim is well grounded if it is plausible, meritorious on 
its own, or capable of substantiation.  Such a claim need not 
be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Epps, 126 F.3d at 1468.  The nexus requirement may 
be satisfied by the presumption that certain chronic diseases 
manifesting themselves within the prescribed period are 
related to service.  See Traut v. Brown, 6 Vet. App. 495 
(1994); Goodsell v. Brown, 5 Vet. App. 36 (1993).

In this case, the veteran does not allege, and the evidence 
does not otherwise suggest, that he was exposed to a 
herbicide agent while in Vietnam, so the liberating 
presumptive provisions of sections 3.307(a)(6) and 3.309(e) 
do not apply because these regulations are limited to Agent 
Orange exposure that occurred in Vietnam, not elsewhere.  
See McCartt, 12 Vet. App. at 167-68.  The veteran is 
alleging, instead, that his conditions are a residual of 
exposure to herbicides while on ACDUTRA at Fort A.P. Hill in 
Virginia.  And although a November 1984 letter from the 
Department of the Army confirms that there was some herbicide 
contamination in a small, concentrated area of that base-
primarily under a storage shed located within a fenced area-
none of the specific conditions that the veteran has claimed 
as a residual of that exposure is listed in section 3.309(e) 
as being subject to the presumption of service connection on 
this basis.  Accordingly, service connection may not be 
established for any of the conditions at issue under this 
regulatory provision.  Nevertheless, in situations such as 
this, where the presumptive provisions of 3.309(e) do not 
apply, service connection is still possible for a disease 
claimed to be due to herbicide exposure if there is proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998); see 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Here 
however, except for the claim for a skin lesion with 
scarring, all of the veteran's claims must be denied as not 
well grounded, either because there is no medical evidence 
indicating that the veteran has the particular condition, or 
because there is no medical nexus evidence linking those 
conditions to his military service-including any exposure to 
herbicides while on ACDUTRA at Fort A.P. Hill.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).

Since none of the medical evidence of record indicates the 
veteran presently has (or has ever had) pyorrhea or 
impotence, these claims are not well grounded because there 
is no medical evidence (i.e., a medical diagnosis) of current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
see also 38 C.F.R. § 3.381(e)(2) (service connection may not 
be granted for periodontal disease except for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161).  

As to the veteran's claims of service connection for a skin 
rash, bladder tumor, stomach condition with weakness, and 
psychiatric disorder with depression, those claims are not 
well grounded because there is no medical evidence whatsoever 
etiologically linking any such problems to his military 
service-including to exposure to herbicide while on ACDUTRA 
at Fort A.P. Hill in Virginia.  Such evidence, in addition to 
medical evidence of current disability, is also necessary to 
well ground those claims.  See Lathan v. Brown, 7 Vet. App. 
359 (1995).

The medical records on file show the veteran received 
treatment in April 1970 for acute urinary retention, which 
his doctors ultimately determined was being caused by an 
obstruction of the neck of his bladder.  They treated it 
surgically by performing a transurethral resection of the 
affected area and by dilating the stricture.  There were no 
indications of a malignant tumor involving the bladder.  
Inflammation of the urinary bladder (cystitis) also was later 
diagnosed in June 1971, and records pertaining to treatment 
received in March 1979 also note a history of painful and 
difficult urination (dysuria) and urinary urgency.  According 
to dates provided by the veteran himself in a November 1996 
statement, which the RO received in December 1996, he was not 
on ACDUTRA on any of the occasions that he experienced those 
genito-urinary (GU) symptoms.  And aside from that, none of 
his doctors or anyone else possessing the necessary medical 
competence has indicated or even suggested that any of his GU 
problems are a residual of exposure to herbicide.  

The medical records on file also show that the veteran 
received treatment in June 1975 for a type of skin rash 
(contact dermatitis), and his doctors indicated that it was 
doubtful that he had scabies.  Also, when seen that same year 
in April 1975, his doctors noted that he had a history of 
ulcers and associated problems with increased nervousness due 
to problems at his civilian job, and peptic ulcer disease 
(PUD) was diagnosed.  Other records on file also show that he 
received treatment later that year, in November and December 
1975, to repair an umbilical hernia.  More recent records 
show additional treatment in July 1976 for complaints of 
nervousness, and treatment several years later in November 
1985 for "stress" with associated epigastric pain, 
discomfort and diarrhea.  Aside from diagnosing diarrhea, his 
doctors diagnosed acid peptic disease (i.e., peptic ulcer 
disease).  But just as in the case of the problems with his 
bladder, the various manifestations of these conditions and 
the symptoms associated with them did not occur at any time 
while he was on ACDUTRA.  And his doctors did not causally 
link either his nervousness ("stress"), diarrhea, peptic 
ulcer disease, or even the contact dermatitis to his military 
service, including to exposure to herbicide.  In fact, his 
doctors attributed his "stress" as part and parcel of his 
civilian job as a police officer, including to increasing 
concerns that he had over intra-departmental politics and in-
fighting, and they also indicated that his peptic ulcer 
disease and diarrhea were due to functional bowel syndrome-
which, in turn, was triggered by a viral syndrome and 
perpetuated by the "stress."  Consequently, inasmuch as a 
there is no competent medical evidence of record indicating 
or even suggesting that the nervousness ("stress"), 
diarrhea, peptic ulcer disease or contact dermatitis was a 
residual of exposure to herbicides, as opposed to factors 
totally unrelated to the veteran's service in the National 
Guard and Reserves, none of these claims is well grounded.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Anderson 
v. West, 12 Vet. App. 491, 496 (1999).  (Additionally, 
the provisions of 38 C.F.R. §§ 3.307(a)(3), 3.309(a) do not 
aid the veteran in his attempt to submit a well-grounded 
claim of service connection for peptic ulcer disease because 
no evidence has been submitted to show that such a problem 
manifested itself within the requisite time frame-one year-
after the veteran's separation from service.)

The veteran's lone remaining claim, however, for service 
connection for a skin lesion with scarring is well grounded 
because there is medical evidence of record indicating that 
he had a cancerous skin lesion (basal cell carcinoma) on his 
left arm in November 1975, and that he experienced further 
problems with it in April 1976.  More importantly though, the 
report of a biopsy that he underwent more recently in 
November 1997, after his doctors noticed a recurrence of a 3-
centimeter ulcerative lesion on his left forearm that had 
been draining and not healing for about a year, indicates 
that it is possibly due to "agent orange exposure."  This 
is significant in light of the November 1984 letter from the 
Department of the Army which acknowledges that some 
accidental herbicide contamination from dioxin-based 
chemicals occurred at Fort A.P. Hill in Virginia, while it 
was being stored there, which is where the veteran has 
indicated that he performed his training while on ACDUTRA.  
And for the limited purpose of determining whether a claim is 
well grounded, the Court has held that the Board must assume 
that the veteran's lay testimony of exposure to such a toxic 
substance is true.  Cf. Pearlman v. West, 11 Vet. App. 443 
(1998).  Therefore, there is sufficient evidence to make the 
claim for a skin lesion with scarring plausible, as a 
residual of such exposure, and thereby trigger the duty to 
assist.  See, e.g., Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996), citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).



ORDER

As a well-grounded claim has not been submitted, service 
connection is denied for a skin rash, bladder tumor, stomach 
disorder with weakness, pyorrhea, a psychiatric disorder with 
depression, and impotence.

The claim for service connection for a skin lesion with 
scarring of the left arm is well grounded; to this extent, 
the appeal is granted.


REMAND

The RO sent the veteran a letter in September 1996 requesting 
that he provide some important information concerning his 
service in the Army National Guard, particularly insofar as 
the specific dates that he was exposed to any herbicide while 
serving at Fort A.P. Hill in Virginia, the specific 
circumstances surrounding such exposure, and the specific 
dates of any treatment that he received as a consequence of 
it.  The RO also requested that he provide information 
concerning any recent treatment that he has received related 
to this.  The veteran subsequently indicated in a November 
1996 statement that he was stationed at Fort A.P. Hill in 
Virginia during ACDUTRA summer camp for the following 
periods:

(1) May 21 to June 3, 1966
(2) May 20 to June 3, 1967
(3) May 25 to May 31, 1968
(4) May 10 to May 21, 1969
(5) May 30 to June 13, 1970
(6) May 15 to May 28, 1971

However, the RO has not attempted to verify these dates of 
ACDUTRA, and any additional dates of INACDUTRA.  The RO also 
should attempt to verify the veteran's unit assignment, 
designation, rank, duties, responsibilities, etc., to assist 
in determining whether he actually was in the vicinity or 
involved in the maintenance, storage or clean up of the 
herbicides stored at Fort A.P. Hill in Virginia that, 
according to the November 1984 letter from the Department of 
the Army, eventually led to the herbicide contamination.  
This may involve contacting the service department directly 
for further explanation of the circumstances surrounding the 
contamination (insofar as exactly when and where it occurred 
on the base) or consulting other sources of information 
concerning this which are otherwise accessible to the RO.  
Additionally, if the results of the information obtained 
suggest that the veteran was exposed to herbicides, in 
whatever capacity, he should be scheduled for a VA 
examination to determine the medical probability that the 
cancerous lesion on his left forearm (which was noted during 
the November 1997 biopsy) is a residual of such exposure. See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Russo v. Brown, 
9 Vet. App. 46 (1996); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Gregory v. Brown, 8 Vet. App. 563 (1996).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:


1.  The RO should again contact the 
veteran and request that he provide a 
comprehensive statement containing as 
much detail as possible concerning the 
specifics (i.e., the who, what, when and 
where facts) of the circumstances 
surrounding his purported exposure to 
herbicides at Fort A.P. Hill in Virginia, 
including his specific unit assignment at 
the time, in addition to his designation, 
rank, duties, responsibilities, etc., to 
assist in determining whether he actually 
was in the vicinity of the contamination 
such as during the maintenance, storage 
or clean up of the herbicides.  It is 
essential that his statement includes a 
full, clear, and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals who were involved, and any 
resulting injuries, and whether any 
of his colleagues have other information 
that could corroborate his allegations of 
the incident.  When identifying these 
individuals, the veteran should provide 
their full names, ranks, and unit 
designations to the company level.  He 
also should provide any information he 
has concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incident(s) occurred and 
the type and location of the incident, 
etc.  He also is invited to submit 
statements from former military comrades 
or others who can corroborate his 
allegations of herbicide exposure 
in service.

2.  The RO should attempt to verify the 
information provided by the veteran or 
otherwise obtained, including the exact 
dates that he was on ACDUTRA, and any 
additional dates that he was on 
INACDUTRA, while in the Army National 
Guard from July 1965 to July 1971.  This 
may require contacting the service 
department directly for further 
explanation of the circumstances 
surrounding the contamination (insofar as 
exactly when and where it occurred on 
Fort A.P. Hill) or consulting other 
potential sources of information 
concerning this.

3.  If the above-requested development 
indicates that the veteran was exposed to 
any herbicide while at Fort A.P. Hill, 
in whatever capacity, he should be 
examined by a VA physician to determine 
the medical probability that the 
cancerous lesion on his left forearm 
(which was noted during the November 1997 
biopsy) is a residual of the herbicide 
exposure in service.  The examiner should 
set forth his/her findings and opinions.  
It also is imperative that he/she review 
the claims folder, including a copy 
of this remand and the November 1997 
biopsy report.  The examination report 
should be typewritten and include all 
examination findings and the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

4.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims file, for immediate 
corrective action.  See 38 C.F.R. § 4.2.

5.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for service connection 
for a skin lesion with scarring of the 
left arm due to herbicide exposure.  The 
RO must base its decision on 
consideration of all of the pertinent 
evidence on file, including that added to 
the record since the issuance of the 
Statement of the Case (SOC) and as a 
result of the above-requested 
development.  

6.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this remand is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



